United States Court of Appeals
                       For the First Circuit


Nos.        00-1461
       00-1491

                      UNITED STATES OF AMERICA,

                              Appellee,

                                 v.

                         PEDRO LUIS TEJADA,

                        Defendant, Appellant.


                               ERRATA


     The opinion of the court published on June 27, 2001, is
amended as follows:

     One page 7, on the second line following the block quote,
insert after "We acknowledge" the words "counsel’s argument."
Possible dates for lunch with